—In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Westchester County, dated September 5, 1978, which upon reargument of a judgment entered September 1, 1978, sustained the writ and ordered petitioner’s release. Judgment reversed, on the law, without costs or disbursements and proceeding dismissed. Petitioner’s rights are governed by the provisions of section 259-m of the Executive Law. Pursuant to the provisions of that section and section 259-i (subd 3, par [f], cl [i]) of the Executive Law, petitioner’s revocation hearing was timely held. O’Connor, J. P., Lazer, Gulotta and Mangano, JJ., concur.